The judgment of the court was pronounced by
Eustis, C. J.
This is an action on a promissory note, against the executors .of the endorsei’s, and the only point that has been i-aised by counsel is, as to the sufficiency of the notice to the defendant, Pierre Gary, one of the executors of the late Louis Gary.
The certificate of the notary states that,' the notice was served, by means of p written notice addressed to the endorser, L. Gary, and served at the domicil .of P. Gary, testamentai-y executor of L. Gary, at St. Martinsville.
There are two objections raised to the validity of the notice, thus certified to have been given. The first is, that the address was wrong, and that it ought to have been to the executor, and not to the deceased. Had the notice been put in the post-office, with this address, the succession of the deceased endorser would not have been bound by it, his death having been known at the time, according to the case of the Cayuga Bank v. Burnett, 5 Hill’s Rep. 238. But, if the notice reached, or came to the knowledge of, the executor, notwithstanding the defective direction-, it seems to us clear that the succession would not ¡be discharged for want of notipe.
The notice was served at the domicil of the executor, in St. Martinsville ; and the second objection is, that the certificate is defective, and does not establish that a valid notice was given, because it does not state the manner in which the service was made, nor with whom the paper was left; and that the word domicil )S too loose and indefinite, to fix the place at which the service was made.
*485The act of 1827, by which the certificates of notaries were made evidence against endorsers of the service of notices' of protest, has been frequently the subject of adjudication, in cases arising under it; and the decisions of our courts, on the duties of notaries, under the act, have been followed by them as rules of conduct. We think these decisions conclusive on the point raised in this case. On the authority of the cases quoted by counsel—and, we believe, that there are some recent decisions to the same effect—we think the certificate of the notary is sufficient, without stating the person on whom the service was made. Franklin v. Verbois, 6 La. 731. Commercial Bank v. Gove, 15 Ib., 114. Bank of Louisiana, v. Mansker, Ib. 115, we think the word domicil, in the connection in which it stands in the certificate, to wit, the domicil of P. Gary, in St. Martinsville, is sufficiently definite. It means, in common parlance, his habitual residence in that village; and, whether taken in its popular, or strictly legal sense, a notice of protest served there, is well served.

Judgment affirmed.